Exhibit 10.5

 

THIRD AMENDMENT

 

THIS THIRD AMENDMENT dated as of September 6, 2012 (this “Third Amendment”),
among INGLES MARKETS, INCORPORATED, a North Carolina corporation (the
“Borrower”), the Lenders (as defined below) party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is a party to a Credit Agreement, dated as of May 12, 2009
(as amended by that certain First Amendment and Waiver, dated as of July 31,
2009, by that Second Amendment, Dated as of December 29, 2010, and as otherwise
amended, restated, supplemented or modified on or prior to the date hereof, the
“Existing Credit Agreement”; and as hereby amended and otherwise amended,
restated, supplemented or modified from time to time on or after the Third
Amendment Effective Date, the “Amended Credit Agreement”), among the Borrower,
the lenders from time to time party thereto (the “Lenders”), Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and the other
agents, joint lead arrangers and joint book managers party thereto. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Existing Credit Agreement; and

 

WHEREAS, under Section 6.01(c) of the Existing Credit Agreement, the Borrower is
required to deliver financial forecasts prepared in accordance with such section
(each, a “Forecast”) on or prior to the day that occurs fifteen (15) days prior
to the end of each fiscal year of the Borrower, which occurs on or about
September 15 of each fiscal year of the Borrower (the “Existing Forecast
Delivery Date”);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Existing Credit Agreement to change the Existing Forecast
Delivery Date to November 15 of each fiscal year.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.01. Amendment to the Existing Credit Agreement. Section 6.01(c) of the
Existing Credit Agreement is hereby amended by (i) deleting “but in any event at
least 15 days before the end of each fiscal year of the Borrower” and
(ii) replacing it with “but in any event no later than November 15 (or, if such
date is not a Business Day, the immediately preceding Business Day) of the
fiscal year with respect to which forecasts are being provided”.

 

SECTION 1.02. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders, as follows:

 

(a) After giving effect to this Third Amendment, the representations and
warranties of the Borrower contained in Article V of the Amended Credit
Agreement or



--------------------------------------------------------------------------------

any other Loan Document or which are contained in any document furnished at any
time under or in connection therewith are true and correct in all material
respects on and as of the date hereof, (i) except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(ii) except the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Amended Credit Agreement shall be deemed to refer to
the most recent financial statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Amended Credit Agreement and (iii)
references to Schedules shall be deemed to refer to the most updated supplements
to the Schedules furnished pursuant to subsection (a) of Section 6.02 of the
Amended Credit Agreement.

 

(b) After giving effect to this Third Amendment, each of the Borrower and the
other Loan Parties is in compliance with all the terms and conditions of the
Amended Credit Agreement, as amended by this Third Amendment, and the other Loan
Documents on its part to be observed or performed and no Default has occurred or
is continuing under the Amended Credit Agreement.

 

(c) The execution, delivery and performance by the Borrower of this Third
Amendment have been duly authorized by the Borrower.

 

(d) This Third Amendment constitutes the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by Debtor Relief Laws and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

SECTION 1.03. Effectiveness. This Third Amendment shall become effective only
upon satisfaction of the following conditions precedent (the first date upon
which each such condition has been satisfied being herein called the “Third
Amendment Effective Date”):

 

(a) The Administrative Agent shall have received duly executed counterparts of
this Third Amendment which, when taken together, bear the authorized signatures
of the Borrower, the Administrative Agent and all of the Lenders.

 

(b) The Administrative Agent on behalf of the Lenders shall have received such
other documents, instruments and certificates as they shall reasonably request
and such other documents, instruments and certificates shall be satisfactory in
form and substance to the Lenders and their counsel. All corporate and other
proceedings taken or to be taken in connection with this Third Amendment and all
documents incidental thereto, whether or not referred to herein, shall be
satisfactory in form and substance to the Lenders and their counsel.

 

SECTION 1.04. Lender Consent. For purposes of determining compliance with the
conditions specified in Section 1.03, each Lender that has signed this Third
Amendment shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Third Amendment Effective Date specifying its objection thereto.

 

2



--------------------------------------------------------------------------------

SECTION 1.05. APPLICABLE LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA, EXCEPT TO
THE EXTENT THAT THE FEDERAL LAWS OF THE UNITED STATES OF AMERICA MAY APPLY.

 

SECTION 1.06. Costs and Expenses. On the Third Amendment Effective Date, the
Borrower shall pay all reasonable out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Third Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of
Section 10.04(a) of the Amended Credit Agreement which are invoiced to the
Borrower on or prior to the date payment would be due hereunder.

 

SECTION 1.07. Counterparts. This Third Amendment may be executed in any number
of counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one agreement. Delivery by facsimile or
PDF by any of the parties hereto of an executed counterpart of this Third
Amendment shall be as effective as an original executed counterpart hereof and
shall be deemed a representation that an original executed counterpart hereof
will be delivered, but the failure to deliver a manually executed counterpart
shall not affect the validity, enforceability or binding effect of this Third
Amendment.

 

SECTION 1.08. Existing Credit Agreement. Except as expressly set forth herein,
the amendment provided herein shall not, by implication or otherwise, limit,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Existing Credit Agreement or any
other Loan Document, nor shall it constitute a waiver of any Default, nor shall
it alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document. The amendments provided herein shall apply and be
effective only on the Third Amendment Effective Date and only with respect to
the provisions of the Existing, Credit Agreement specifically referred to by
such amendments. Except to the extent a provision in the Existing Credit
Agreement is expressly amended herein, the Existing Credit Agreement shall
continue in full force and effect in accordance with the provisions thereof.

 

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their duly authorized officers, all as of the date first above
written.

 

INGLES MARKETS, INCORPORATED, a North Carolina corporation, as the Borrower By:
 

/s/ Ronald B. Freeman

Name:   Ronald B. Freeman Title:   CFO

 

Third Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, NA., as
Administrative Agent By:  

/s/ Laura Call

Name:   Laura Call Title:   Assistant Vice President

 

Third Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, Swing
Line Lender and L/C Issuer By:  

/s/ Scott K. Mitchell

Name:   Scott K. Mitchell Title:   Senior Vice President

 

Third Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Preston W. Bergen

Name:   Preston W. Bergen Title:   Senior Vice President

 

Third Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Robert S. Cashion

Name:   Robert S. Cashion Title:   Senior Vice President

 

Third Amendment to Credit Agreement

Signature Page